*986Motion for enlargement of time (People v. Philipp A. Hattemer) granted and case set down for argument during the January, 1958 session of the Court of Appeals.
Motion for an order permitting the appeal to be heard without the necessity of printing the Grand Jury minutes granted.
Motion for enlargement of time (People v. Kirkup) granted and case set down for argument during the January, 1958 session of the Court of Appeals.
Motion for an order permitting the appeal to be heard without the necessity of printing the Grand Jury minutes granted.
Motion for enlargement of time (People v. Miriam S. Hattemer) granted and case set down for argument during the January, 1958 session of the Court of Appeals.
Motion for an order permitting the appeal to be heard without the necessity of printing the Grand Jury minutes granted.